Title: From George Washington to Philip Schuyler, 24 July 1779
From: Washington, George
To: Schuyler, Philip


        
          Dear Sir,
          Westpoint July 24th 79
        
        Permit me to thank you for your obliging Letter of the 15th, & to acknowledge with pleasure & gratitude, Mrs Schuylers intended favor to Mrs Washington; who, I am sure, would have been exceedingly happy in seeing her at head Qrs if it had been convenient to her to have stayed.
        My Letter of yesterday’s date will convey to you the acct of the taking of Stoney point. I was tolerably sanguine in my expectations of reducing Verplanks, but some untoward accidents defeated my plan— of course my hopes—I am with the most sincere esteem & affection, & with best respects to Mrs S——r Dr Sir Yr Most Obt & Obligd Ser.
        
          Go: Washington
        
      